Title: Enclosure F: Charles Long to George Aust, 13 May 1791
From: Long, Charles
To: Aust, George


FCharles Long to George Aust
[London], Treasury Chambers, 13 May 1791. Having placed before the Lords of the Treasury Aust’s letter of 20 Apr. transmitting by direction of the Secretary of State Johnson’s memorial renewing his application in behalf of Rachel, he is commanded by them to submit to him a copy of the report of the Commissioners of the Customs and, for the information of Lord Grenville, to say that they agree with the opinion “that the Parties are not entitled to any further Indulgence.”
